MACK, J.
This original action was brought by James Davis, Director General, as Agent operating the Pittsburgh, Cincinnati, Chicago & St. Louis Railroad Co. for certain demurrage charges and recovered judgment therefor in the amount of $441.87.
Error was prosecuted to the Circuit Court of Appeals and on review the record shows that the 40 cars of hay upon which the demurrage charges had accrued were consigned to Granger at the Hay & Exchange tracks, known as their “plugging yard,” leased by the Exchange. When Granger’s cars arrived together with a large number of others the Hay & Grain Exchange refused to accept, except those which were on the plugging tracks.
Davis issued constructive placement notices on such cars as the Hay & Grain Exchange, including Granger, could not receive at the plugging yard, and refused to accept elsewhere. On the entire number of cars (532) that could not be placed on the Exchange plugging tracks, some had been brought over the B. & O. line, and the Big Four, as carrier lines. On arrival of some cars on the carrier lines, Davis was notified, but he could not receive them because of the inability of Granger to accept the cars at the plugging track, and Davis was compelled to pay $1.00 per ear per day to the carrier line holding the cars.
The Circuit Court of Appeals in affirming the judgment of the District Court held:
1. These cars, though not intended to be unloaded in the plugging yard, were cars subject to demurrage as, “cars held for or by consignors or consignees for unloading, loading, forwarding directions, or for any other purpose.”
2. Plugging yard was the private yard of the Exchange for the use of its members.
3. Granger was entitled to only 24 hours free time in the “plugging yards.”